50 So. 3d 674 (2010)
S.V., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-494.
District Court of Appeal of Florida, Third District.
December 1, 2010.
Rehearing and Rehearing En Banc Denied January 6, 2011.
Carlos J. Martinez, Public Defender, and Brian L. Ellison, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before SUAREZ, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
Affirmed. See Negron v. State, 306 So. 2d 104 (Fla.1974).